Title: From John Adams to Thomas Boylston Adams, 28 January 1803
From: Adams, John
To: Adams, Thomas Boylston



Dear Sir
Quincy Jan. 28. 1803

I have had the pleasure of receiving your favour of the 18th and congratulate you on the Success of your labours. Thank you for the Print of Dr. Smith, and should not dislike to have one of my old Friend McKean. Whatever may be said of that Gentlemans Consistency of Conduct, his Uniformity of Principle and System, his Fidelity to his Friends, his conjugal Felicity, his Constancy in his opinions, his Modesty, his Humility, his Meekness or his Temperance; thus much must be confessed that he Understands the Management of the People of Pensilvania, better than any of the Federalists. I have known so many Men, of far Superiour Knowledge and Talents, to his in whom there has been as little Stability, that I find it is in vain to rail at them or clamour about them. My Advice to you is to treat them all with Civility and do them all Justice. Mr McKean is as far from being an enthusiast for Democracy as I am: Parade, Ceremony, Pomposity and Finery are ten times more in his head and heart too than in mine. I never was fond of any of these Things. I always despized and detested them. The Stations I have held demanded them: The World demanded them of me, but I always loathed them. Monarchy, and hereditary Presidents and Senates have been ten times more approved by him than by me. Indeed, neither was ever approved or desired by me in the Government of this Country: though I know that the great Nations of Europe cannot exist without them but in endless War and Bloodshed. Elections of first Magistrates and Senators would be nothing but a contention of Bribery: and that Party which would exhaust the largest Purse would carry the Point and then pluder the People to fill it again.
I, however must lie under any Slanders they please to fabricate: for I have no friends to contradict any thing. I hire no Duanes, Freneaus, Callenders, Cheethams, Woods or Paines, to write Lyes or Truths for me. There is one Lye they have propagated and insisted on for fourteen years, which has never been contradicted vizt that I sett up John Fenno, and his Gazette at New York & Philadelphia. A falshood so entirely without foundation, or even Colour, was never told and so often repeated for so long a time, without contradiction in any Country. When I went to take my place in Senate as Vice President in 1789 in April, I found Mr. Fenno Settled there with his Family and editing his News Paper. I scarcely knew the Man. I never contributed one farthing to assist him in beginning carrying on or concluding his Affairs, in any other way than taking one of his Papers. After I became acquainted with him I esteemed the Man for his, good Sense and honesty, and would have been very glad to have assisted him, with a Loan of Money or otherwise, if it had not been inconsistent with a rule I thought it necessary to observe, vizt to avoid every possible Imputation or just Suspicion of hiring Libellers to abuse my Ennemies, or to flatter my Friends or myself.
I want to write more largely about your Situation.— I wish you were here upon one of my Farms.— You may be a Man here— and a freeman: You will be a slave for Life in Philadelphia.—
John Adams